Case 9:18-cv-80176-BB Document 239-2 Entered on FLSD Docket 07/09/2019 Page 1 of 3


      K                                THE KARP LAW FIRM                                                                         A Professional Association

                                       Elder Law • Estate Planning & Administration • Probate • Disability, Special Needs, Medicaid & Veterans Benefits Planning

                                                                                                                                    Please Reply to:
                                                                                                                                Palm Beach Gardens
JOSEPH S. KARP
Florida Certified Elder Law Specialist
Certified Elder Law Attorney, Natl. Elder Law Foundation                                                                                 ADMINISTRATOR
Member, FL & NY Bar                                                                                                                    Audrey L. Yeager, CP
____________________________________

GENNY BERNSTEIN
 Florida Certified Elder Law Specialist
GINA GRANDINETTE
ADELE SMALL HARRIS
CHAD L. STESKAL, LL.M.
____________________________________

Of Counsel
RACHEL GOLDSTEIN ZETOUNI


                                                                             June 18, 2015
      Department of the Treasury
      Attn: Mr. Michael Tosi
      1111 Constitution Ave, NW M4-331
      Washington, DC 20224

      RE:               Case #362215

      Dear Mr. Tosi:

      I am writing on behalf of Ira Kleiman. I represent him with regard to any affairs of the Estate of
      David Kleiman.

      I would like to respond to your letter dated May 20th as best as we can to provide you with
      complete information as we know it.

      Ira is David’s brother. He had limited contact and personal knowledge as to David’s financial
      affairs throughout David’s life. Most particularly, prior to January 1 , 2012 through David’s date
      of death of April 26, 2013. David spent most of his time in the VA Hospital in Miami during
      which time Ira never saw him at the hospital. He may have seen David one time when David
      took a leave from the hospital. At no time did Ira ever discuss David’s financial affairs with him
      and was never aware of them. His only knowledge was that David was financially strapped and
      had limited resources.

      I am enclosing a copy of David’s will which was filed with the court as required. The only
      probate documents which were done were done under Florida Law to reimburse David’s father
      for the compensation for the funeral. There was no formal probate proceeding whatsoever. The
      reason for this was quite simple. After checking records, David was deep in debt and had
      outstanding mortgages and liens on his home which exceeded his potential assets and it made no
      sense.



     Quantum Park, Suite 203                                         2875 PGA Boulevard, Suite 100                               Seacoast Banking Centre
     2500 Quantum Lakes Drive                                     Palm Beach Gardens, FL 33410-2910                                               Suite 102
     Boynton Beach, FL 33426                                      (561) 625-1100 Fax: (561) 625-0060                  1100 S. W. St. Lucie West Boulevard
     (561) 752-4550 Fax: (561) 625-0060                                      (Main Office)                                        Port St. Lucie, FL 34986
                                                                                                                     (772) 343-8411 Fax: (561) 625-0060
                                  E-mail: klf@karplaw.com #   On the web: www.karplaw.com #    Out of area toll-free: (800) 893-9911
Case 9:18-cv-80176-BB Document 239-2 Entered on FLSD Docket 07/09/2019 Page 2 of 3

  Letter dated June 18, 2015
  Page 2

  With regard to W&K LLC or bitcoins, Ira had no personal knowledge of any of this, and has no
  proof or evidence of what bitcoins David may own or any information. Although, he did hear
  from Dr. Craig Steven Wright that David did have an interest in Bitcoins, Dr. Wright was totally
  unaware of how to locate them, identify them or track them. Ira has taken no formal steps to do
  that himself, either.

  Ira has no personal knowledge of any trusts that David may have had and never heard any of it
  from David. Dr. Wright has communicated with Ira at Dr. Wright’s initiation.

  With regard to any dealings with Dr. Craig Steven Wright, the only information Ira has is that
  information which was transmitted by Dr. Wright. He never heard of Dr. Wright from David, nor
  in cleaning up David’s papers or affairs were anything located which indicated Dr. Wright,
  bitcoins, or any of the business dealings that he may have had with Dr. Wright. The only
  indications that he would have of any agreements between David and Dr. Wright, or W&K LLC
  would have been transmitted to him by Dr. Wright. He has no independent recollection of any of
  the documents or transmissions that were provided. Those records have not been destroyed by
  him and would be available if required to provide same.

  With regard to the financial statements of W&K LLC, again, if they exist, he believes he may
  have received some and they would, too, have been attached to emails which he received. If you
  can advise of the legal requirement to provide same, he shall. He does not mean to be
  obstructive, but he wishes to ensure he is doing everything he is required to do. If you contact me
  we may discuss this so that we can facilitate the turning over of the information.

  With regard to anything with W&K LLC’s business activities, again, any information that Ira has
  would not be as a result of any source other than Dr. Wright. There were no records left by
  David that which Ira was aware, nor did Ira receive any other third party confirmation other than
  questions raised by the Australian authorities several years ago.

  Once again, with regard to consent orders and transfers, Ira has not gone through all of the
  paperwork for a long period of time and has no independent recollection of what they say and
  again, would be willing to provide them appropriately. Please understand Ira’s position. He is
  not the executor of David’s estate. He was designated as the personal representative, but no
  probate occurred, and he did not open up an estate. The reason no estate was opened up is the
  information that was had, at the time, was that David had only debts and a homestead property
  which was mortgaged in excess of its fair market value and had also outstanding obligations to
  its homeowners association. There may have been other minor assets which were not worth
  pursuing under the circumstances.

  Any information that Ira received was initiated by contact by Dr. Wright to Ira, whom he had
  never heard of before David’s death and had been contacted by Dr. Wright.




                      K        THE KARP LAW FIRM                                   A Professional Association
                               Elder Law • Estate Planning & Administration • Probate • Disability, Special Needs, Medicaid & Veterans Ben
                               E-mail: klf@karplaw.com • On the web: www.karplaw.com • Out of area toll-free: (800) 893-9911
Case 9:18-cv-80176-BB Document 239-2 Entered on FLSD Docket 07/09/2019 Page 3 of 3

  Letter dated June 18, 2015
  Page 3

  Again, there is no desire to impede any appropriate investigation. In fact, if it could be found that
  David was entitled to significant assets, bitcoins or otherwise, Ira would be the ultimate
  beneficiary even after any taxes and other obligations so he looks forward to assisting you,
  especially if it can assist him.

                                                   Very truly yours,


                                                   JOSEPH S. KARP

  JSK/jjm

  cc:    Ira Kleiman




                       K       THE KARP LAW FIRM                                   A Professional Association
                               Elder Law • Estate Planning & Administration • Probate • Disability, Special Needs, Medicaid & Veterans Ben
                               E-mail: klf@karplaw.com • On the web: www.karplaw.com • Out of area toll-free: (800) 893-9911
